DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 6-24, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al., US Patent Publication 2014/0149754 in view of Wong et al., US Patent Publication 2008/0158117 in view of Lee et al., US Patent Publication 2016/0148615.
Regarding independent claim 1, Silva et al. teaches an apparatus comprising: 
a first processing core (microcontroller 312 of figure 3) and a second processing core (sensor processing component 308 of figure 3 that is given in paragraph 0027 to be used together with a microprocessor to form the second processing core together), wherein 
the first processing core being is further configured to cause the second processing core to leave a hibernation state based at least partly on a determination, by the first processing core, concerning an instruction from outside the apparatus (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio or movement detected using sensors of action outside the apparatus and paragraph 0036 explains entering the sleep state based on user instruction from outside the apparatus), and wherein the apparatus is configured to obtain microphone data internally in the apparatus from a microphone comprised in the apparatus (paragraph 0042 explains the use of the auditory control signal through matching by the first processing core of the microcontroller that is from outside the apparatus and paragraph 0025 explains the sensing of audio detected using a microphone), wherein the first processing core is configured to cause the second processing core to leave the hibernation state (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio detected using a microphone) responsive to a determination that a preconfigured spoken instruction has been recorded in the microphone data (paragraph 0042 describes speaking a wake command as a detected wake event), the instruction from outside the apparatus comprising the preconfigured spoken instruction (paragraph 0042 describes speaking a wake command as a detected wake event which is the audio detected by the microphone as described in paragraph 0025 and since the audio is from a user, it is outside the apparatus);
the first processing core being configured to select a state it starts the second processing core into (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state based on instructions of sensor processor 308 of figure 3 as provided in paragraph 0022 where the selection of the state is a selection of the wake state instead of the hibernation or sleep state) based on which spoken instruction was in the microphone data (paragraph 0042 explains that the device might utilize voice and/or speech recognition to attempt to determine the word(s) spoken to attempt to match the audio input against one or more audio patterns for wake events, meaning that which spoken instruction was in the microphone data determines whether or not there is a wake event).
Silva et al. does not specify the first and second processing corresponds to different display modes, specifically a first processing configured to generate first control signals and to control a display by providing the first control signals to the display via a first display interface; and a second processing configured to generate second control 
Wong et al. teaches a first processing (processing circuit 20 of figure 3 as described in paragraph 0029) configured to generate first control signals and to control a display by providing the first control signals to the display (display data via control lines 78 of figure 4 as given in paragraph 0029) via a first display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64); and a second processing (another portion of processing circuit 20 of figure 3 as described in paragraph 0029) configured to generate second control signals and to control the display by providing the second control signals to the display via a second display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64, allowing for separate control signals to separately control the display in the different modes to allow different refresh rates where in a second mode, memory 66 provides data through digital circuit 54 to continually refresh at least a portion of display 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of separate display modes controlled by the processing core as described by Wong et al. into the system of Silva et al. The rationale to combine would be to provide an improved system and method for reducing power consumption in a display system (paragraph 0003 of Wong et al.).
paragraph 0071 describes how the second processor of an application processor 410 enters an idle state based on the first processor entering a sleep mode) and waking a processor into a state from among plural active states based on which spoken instruction was in the microphone data (paragraph 0068 describes seamless wake-up where the sleep mode of the electronic device 301 has the two processors described in paragraphs 0059-0060 and recognizes a voice trigger that is input through the microphone 388 described in paragraph 0060 in a sleep mode and performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the functionality of that particular keyword instead of the state of the functionality of another keyword) wherein each of the active states has a unique functionality (device performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the unique functionality of that particular keyword instead of the state of the functionality of another keyword). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of recognizing the user’s voice to wake-up and simultaneously performing the specific function corresponding to the voice command as taught by Lee et al. into the system of Silva et paragraph 0068 of Lee et al.).
Regarding claim 3, Silva et al. teaches the apparatus according to claim 1, wherein the second processing core is electrically interfaced with at least one of: cellular communication circuitry, non-cellular wireless communication circuitry and a second wired communications port (paragraph 0048 explains the different communications used with the sensor processing of sensor processing component 308 of figure 3 to cause the appropriate response).  
Regarding claim 4, Silva et al. teaches the apparatus according to claim 1, wherein the first processing core and the second processing core are both electrically interfaced with a shared random access memory (paragraph 0045 explains the shared memory as “a first data storage for program instructions for execution by the processor 602, the same or separate storage can be used for images or data” while paragraph 0056 explains the use of random access memory as the memory type).  
Regarding claim 6, Silva et al. teaches the apparatus according to claim 1, wherein the first processing core is configured to cause the second processing core to leave the hibernation state responsive to a determination that a preconfigured auditory control signal has been recorded in the microphone data (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio detected using a microphone), the instruction from outside the apparatus comprising the preconfigured auditory control signal (paragraph 0042 explains the use of the auditory control signal through matching by the first processing core of the microcontroller that is from outside the apparatus).  
Regarding claim 7, Silva et al. teaches the apparatus according to claim 1, wherein the first processing core is configured to cause the second processing core to leave the hibernation state responsive to a determination that a notification is received in the apparatus (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to notifications received by the sensors), the notification requiring a capability of the second processing core (paragraph 0025 explains that the microcontroller 312 of figure 3 must analyze the sensor data of the notification to determine if it is a wake gesture), the instruction from outside the apparatus comprising the notification (given sensor data of paragraph 0025 is said to “include motion detected using a camera or ultrasonic sensor, audio detected using a microphone, device orientation changes using a motion sensor, etc.” that is from outside the apparatus).  
Regarding claim 8, Silva et al. teaches the apparatus according to claim 7, wherein a display includes graphics (paragraph 0049 explains that the application server is used to generate content such as text, graphics, audio and/or video). Silva et al. does not teach that a second display mode comprises a reduced map view mode. Wong et al. teaches that a second display mode comprises a reduced map view mode (paragraph 0029 and 0030 explain that a second display mode has a reduced view mode with a lower refresh rate to realize power savings). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of separate display modes controlled by the processing core as described by Wong et al. into the system of Silva et al. The rationale to combine would be to provide an paragraph 0003 of Wong et al.).
Regarding claim 9, Silva et al. teaches the apparatus according to claim 1, wherein the first processing core is configured to cause the second processing core to enter the hibernation state responsive to a determination that a user interface type not supported by the first processing core is no longer requested (paragraph 0010 explains that based on the sensor data, if an “event is determined to not correspond to a wake action, management of the sensors can stay with the microcontroller and the sensor processing component can return to the sleep state” meaning that a determination is made that the event does not request a user interface type not supported by the first processing core so that the second processing core of the sensor processing component can enter the hibernation or sleep state).  
Regarding claim 10, Wong et al. teaches further the apparatus according to claim 1, wherein the apparatus comprises the display (display 12 of figure 4), the display having a first electrical connection to the first display interface in the first processing core and a second electrical connection to the second display interface in the second processing core (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64, allowing for separate control signals to separately control the display in the different modes to allow different refresh rates where in a second mode, memory 66 provides data through digital circuit 54 to continually refresh at least a portion of display 12 such that each display mode has its own interface and portions of the processing circuit 20 to correspond to each mode).  
Regarding claim 11, Wong et al. teaches further the apparatus according to claim 1, wherein the first processing core and the second processing core are comprised in a same integrated circuit (paragraph 0032 explains that the components may be on a single chip and goes on to further explain that they may be disposed on a single integrated circuit).  
Regarding claim 12, Silva et al. teaches the apparatus according to claim 1, wherein the first processing core is comprised in a microcontroller (microcontroller 312 of figure 3) and the second processing core is comprised in a microprocessor (sensor processing component 308 of figure 3 that is given in paragraph 0027 to be used together with a microprocessor, where both together make up the processing core), the microcontroller being external to the microprocessor and the microprocessor being external to the microcontroller (figure 3 shows each as being external to each other).  
Regarding claim 13, Silva et al. teaches the apparatus according to claim 1, wherein the apparatus is configured to store, at least in part, a context of the second processing core in connection with transitioning the second processing core into the hibernation state (paragraphs 0035 and 0037-0038 explain the sensor measurements taken that generate context while transitioning into the hibernation or sleep state as described in paragraph 0010, using storage described in paragraph 0045).  
Regarding independent claim 14, Silva et al. teaches a method in an apparatus, comprising: 
microcontroller 312 of figure 3), first control signals (to control the sensors as given in paragraph 0022-0023, 0025, and 0027); 
generating, by a second processing core (sensor processing component 308 of figure 3 that is given in paragraph 0027 to be used together with a microprocessor to form the second processing core together), second control signals (to provide control described in paragraphs 0021-0023, 0025, and 0027); and 
causing the second processing core to leave a hibernation state based at least partly on a determination, by the first processing core, concerning an instruction from outside the apparatus (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio or movement detected using sensors of action outside the apparatus and paragraph 0036 explains entering the sleep state based on user instruction from outside the apparatus), wherein the microphone data is obtained internally in the apparatus from a microphone comprised in the apparatus (paragraph 0042 explains the use of the auditory control signal through matching by the first processing core of the microcontroller that is from outside the apparatus and paragraph 0025 explains the sensing of audio detected using a microphone), wherein the first processing core causes the second processing core to leave the hibernation state (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio detected using a microphone) responsive to a determination that a preconfigured spoken instruction has been recorded in the microphone data (paragraph 0042 describes speaking a wake command as a detected wake event), the instruction from outside the apparatus comprising the preconfigured spoken instruction (paragraph 0042 describes speaking a wake command as a detected wake event which is the audio detected by the microphone as described in paragraph 0025 and since the audio is from a user, it is outside the apparatus);
and selecting, by the first processing core, a state it starts the second processing core into (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state based on instructions of sensor processor 308 of figure 3 as provided in paragraph 0022 where the selection of the state is a selection of the wake state instead of the hibernation or sleep state) based on which spoken instruction was in the microphone data (paragraph 0042 explains that the device might utilize voice and/or speech recognition to attempt to determine the word(s) spoken to attempt to match the audio input against one or more audio patterns for wake events, meaning that which spoken instruction was in the microphone data determines whether or not there is a wake event).  
Silva et al. does not specify the first and second processing corresponds to different display modes, specifically controlling a display by providing the first control signals to the display via a first display interface and controlling the display by providing the second control signals to the display via a second display interface.
Wong et al. teaches controlling a display by providing the first control signals to the display (display data via control lines 78 of figure 4 as given in paragraph 0029) via a first display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64) and controlling the display by providing the second control signals to the display via a second display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64, allowing for separate control signals to separately control the display in the different modes to allow different refresh rates where in a second mode, memory 66 provides data through digital circuit 54 to continually refresh at least a portion of display 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of separate display modes controlled by the processing core as described by Wong et al. into the system of Silva et al. The rationale to combine would be to provide an improved system and method for reducing power consumption in a display system (paragraph 0003 of Wong et al.).
Silva et al. and Wong et al. do not teach a processor causing another processor to enter a sleep state and waking a processor into a state from among plural active states based on which spoken instruction was in the microphone data wherein each of the active states has a unique functionality. Lee et al. teaches a processor causing another processor to enter a sleep state (paragraph 0071 describes how the second processor of an application processor 410 enters an idle state based on the first processor entering a sleep mode) and waking a processor into a state from among plural active states based on which spoken instruction was in the microphone data (paragraph 0068 describes seamless wake-up where the sleep mode of the electronic device 301 has the two processors described in paragraphs 0059-0060 and recognizes a voice trigger that is input through the microphone 388 described in paragraph 0060 in a sleep mode and performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the functionality of that particular keyword instead of the state of the functionality of another keyword) wherein each of the active states has a unique functionality (device performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the unique functionality of that particular keyword instead of the state of the functionality of another keyword). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of recognizing the user’s voice to wake-up and simultaneously performing the specific function corresponding to the voice command as taught by Lee et al. into the system of Silva et al. and Wong et al. The rationale to combine would be to allow a seamless wake-up function (paragraph 0068 of Lee et al.).
Regarding claim 16, Silva et al. teaches the method according to claim 14, wherein the second processing core is electrically interfaced with at least one of: cellular communication circuitry, non-cellular wireless communication circuitry and a second wired communications port (paragraph 0048 explains the different communications used with the sensor processing of sensor processing component 308 of figure 3 to cause the appropriate response).  
Regarding claim 17, Silva et al. teaches the method according to claim 14, wherein the first processing core and the second processing core are both electrically interfaced with a shared random access memory (paragraph 0045 explains the shared memory as “a first data storage for program instructions for execution by the processor 602, the same or separate storage can be used for images or data” while paragraph 0056 explains the use of random access memory as the memory type).  
Regarding claim 18, Silva et al. teaches the method according to claim 15, further comprising starting the second processing core up into a user interface of a web search engine in dependence of the spoken instruction (paragraph 0025 explains starting up the second processing core in dependence of spoken instruction and paragraph 0047 explains the use of spoken commands such that the user can control the device without having to be in contact with the device where paragraph 0048 explains that this use may include the web and paragraph 0050 explains the use with a search by the user in a Web page and browser, the combination of teachings rendering the limitation obvious).  
Regarding claim 19, Silva et al. teaches the method according to claim 15, further comprising causing, by the first processing core, the second processing core to leave the hibernation state responsive to a determination that a preconfigured auditory control signal has been recorded in the microphone data (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio detected using a microphone), the instruction from outside the apparatus comprising the preconfigured auditory control signal (paragraph 0042 explains the use of the auditory control signal through matching by the first processing core of the microcontroller that is from outside the apparatus).  
Regarding claim 20, Silva et al. teaches the method according to claims 14, further comprising causing, by the first processing core, the second processing core to paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to notifications received by the sensors), the notification requiring a capability of the second processing core (paragraph 0025 explains that the microcontroller 312 of figure 3 must analyze the sensor data of the notification to determine if it is a wake gesture), the instruction from outside the apparatus comprising the notification (given sensor data of paragraph 0025 is said to “include motion detected using a camera or ultrasonic sensor, audio detected using a microphone, device orientation changes using a motion sensor, etc.” that is from outside the apparatus).  
Regarding claim 21, Silva et al. teaches the method according to claim 20, wherein a display includes graphics (paragraph 0049 explains that the application server is used to generate content such as text, graphics, audio and/or video). Silva et al. does not teach that a second display mode comprises a reduced map view mode. Wong et al. teaches that a second display mode comprises a reduced map view mode (paragraph 0029 and 0030 explain that a second display mode has a reduced view mode with a lower refresh rate to realize power savings). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of separate display modes controlled by the processing core as described by Wong et al. into the system of Silva et al. The rationale to combine would be to provide an improved system and method for reducing power consumption in a display system (paragraph 0003 of Wong et al.).
Regarding claim 22, Silva et al. teaches the method according to claim 14, further comprising causing, by the first processing core, the second processing core to enter the hibernation state responsive to a determination that a user interface type not supported by the first processing core is no longer requested (paragraph 0010 explains that based on the sensor data, if an “event is determined to not correspond to a wake action, management of the sensors can stay with the microcontroller and the sensor processing component can return to the sleep state” meaning that a determination is made that the event does not request a user interface type not supported by the first processing core so that the second processing core of the sensor processing component can enter the hibernation or sleep state).    
Regarding claim 23, Wong et al. teaches further the method according to claim 14, wherein the method is performed in an apparatus comprising the display, the display having a first electrical connection to the first display interface in the first processing core and a second electrical connection to the second display interface in the second processing core (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64, allowing for separate control signals to separately control the display in the different modes to allow different refresh rates where in a second mode, memory 66 provides data through digital circuit 54 to continually refresh at least a portion of display 12 such that each display mode has its own interface and portions of the processing circuit 20 to correspond to each mode).    
Regarding claim 24, Wong et al. teaches further the method according to claim 14, wherein the first processing core and the second processing core are comprised in paragraph 0032 explains that the components may be on a single chip and goes on to further explain that they may be disposed on a single integrated circuit).  
Regarding independent claim 29, Silva et al. teaches a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to (described in paragraph 0045) at least: 
generate, by a first processing core (microcontroller 312 of figure 3), first control signals (to control the sensors as given in paragraph 0022-0023, 0025, and 0027); 
generate, by a second processing core (sensor processing component 308 of figure 3 that is given in paragraph 0027 to be used together with a microprocessor to form the second processing core together), second control signals (to provide control described in paragraphs 0021-0023, 0025, and 0027); and 
cause the second processing core to leave a hibernation state based at least partly on a determination, by the first processing core, concerning an instruction from outside the apparatus (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio or movement detected using sensors of action outside the apparatus and paragraph 0036 explains entering the sleep state based on user instruction from outside the apparatus), wherein the microphone data is obtained internally in the apparatus from a microphone comprised in the apparatus (paragraph 0042 explains the use of the auditory control signal through matching by the first processing core of the microcontroller that is from outside the apparatus and paragraph 0025 explains the sensing of audio detected using a microphone), wherein the first processing core causes the second processing core to leave the hibernation state (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state responsive to audio detected using a microphone) responsive to a determination that a preconfigured spoken instruction has been recorded in the microphone data (paragraph 0042 describes speaking a wake command as a detected wake event), the instruction from outside the apparatus comprising the preconfigured spoken instruction (paragraph 0042 describes speaking a wake command as a detected wake event which is the audio detected by the microphone as described in paragraph 0025 and since the audio is from a user, it is outside the apparatus);
and causing the first processing core to select a state it starts the second processing core into the first processing core being configured to select a state it starts the second processing core into (paragraph 0025 explains how the microcontroller 312 of figure 3 causes the sensor processor 308 of figure 3 to leave the hibernation or sleep state based on instructions of sensor processor 308 of figure 3 as provided in paragraph 0022 where the selection of the state is a selection of the wake state instead of the hibernation or sleep state) based on which spoken instruction was in the microphone data (paragraph 0042 explains that the device might utilize voice and/or speech recognition to attempt to determine the word(s) spoken to attempt to match the audio input against one or more audio patterns for wake events, meaning that which spoken instruction was in the microphone data determines whether or not there is a wake event).  

Wong et al. teaches to control a display by providing the first control signals to the display (display data via control lines 78 of figure 4 as given in paragraph 0029) via a first display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64) and to control the display by providing the second control signals to the display via a second display interface (paragraph 0029 explains the use of a first typical normal display mode and a second sleep or low power display mode where portions of processing circuit 20 where the controls are provided to display interface 64, allowing for separate control signals to separately control the display in the different modes to allow different refresh rates where in a second mode, memory 66 provides data through digital circuit 54 to continually refresh at least a portion of display 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of separate display modes controlled by the processing core as described by Wong et al. into the system of Silva et al. The rationale to combine would be to provide an improved system and method for reducing power consumption in a display system (paragraph 0003 of Wong et al.).
Silva et al. and Wong et al. do not teach a processor causing another processor to enter a sleep state and waking a processor into a state from among plural active paragraph 0071 describes how the second processor of an application processor 410 enters an idle state based on the first processor entering a sleep mode) and waking a processor into a state from among plural active states based on which spoken instruction was in the microphone data (paragraph 0068 describes seamless wake-up where the sleep mode of the electronic device 301 has the two processors described in paragraphs 0059-0060 and recognizes a voice trigger that is input through the microphone 388 described in paragraph 0060 in a sleep mode and performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the functionality of that particular keyword instead of the state of the functionality of another keyword) wherein each of the active states has a unique functionality (device performs the function of the command from plural keywords as given in paragraphs 0085-0089 to wake the second application processor into the specific state of the unique functionality of that particular keyword instead of the state of the functionality of another keyword). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of recognizing the user’s voice to wake-up and simultaneously performing the specific function corresponding to the voice command as taught by Lee et al. into the system of Silva et al. and Wong et al. The rationale to combine would be to allow a seamless wake-up function (paragraph 0068 of Lee et al.).
Regarding claim 32, Silva et al. teaches the apparatus according to claim 2, wherein the second processing core is configured to start up into a user interface of a web search engine in dependence of the spoken instruction (paragraph 0025 explains starting up the second processing core in dependence of spoken instruction and paragraph 0047 explains the use of spoken commands such that the user can control the device without having to be in contact with the device where paragraph 0048 explains that this use may include the web and paragraph 0050 explains the use with a search by the user in a Web page and browser, the combination of teachings rendering the limitation obvious).  
Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. 
Applicant contends that Lee does not teach starting a processor in one of a plurality of active states, each with a unique functionality, as the processor analyzes the voice command to provide further modes of operation as opposed to starting into them. The examiner disagrees. Similarly to paragraphs 0042-0044 the current invention, paragraphs 0085-0086 of Lee describe the application linked to the voice command. Paragraph 0088 explains how the specific phrase of “execute a camera” awakens the device into a camera application. Paragraph 0073 explains that this is the voice trigger used to awaken the processor. Paragraphs 0078-0079 describe how the states are changed based on the voice trigger received where the voice trigger controls the given states. The current claim limitations do not preclude forwarding of the voice trigger. Thus, the voice trigger in combination with the unique functionality performed in Lee is each interpreted as a separate active state. The phrase “active state” is being interpreted broadly as any state that is awake and not shut down. The claim is not clear that the processing of the voice trigger is done by the low power core.
Conclusion
Kobayashi et al. teaches starting the processor of a dual processor system into one of multiple active states of active and not in SMI state or active and in SMI state as shown in figures 6 and 7 and described in paragraphs 0039 and 0043.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627